           Case 2:19-cv-08863-PA-JDE Document 2 Filed 10/15/19 Page 1 of 2 Page ID #:15


                                                                                                            FI!ED
                                                                                                        U.S. DISTRICT COURT




                                                                                              ~ CENTRAL DIST C     CALIFOP.NiA
                                                                                                                       CEPUTY
                                                                                                ~Y_~

                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
                  ~~,~.~,~~                                         I CASE NUMBER



                                        PLA1NTIFF/PETITIONER,
                                                                    ~ ~.:Iq- G1- (J~~~~ ~-~~
                         ~'                                                        RE UEST TO PROCEED
'
~        ~~C~ ~,L~,A~~ L~-~                                                      IN FORMA PAUPERIS WITH
                                                                                 DECLARATION IN SUPPORT
v ~ ~ B~~~ `'` ~ ~'~~~~`~ ~                      DEFENDANT(S).


    I,                 `~       i,~a,~ h 1'~-                    ,declare under penalty of perjury, that the foregoing is true and
    correct; that I am the petitioner/plaintiff in the above entitled case; that in support of my motion to proceed without being
    required to prepay fees, costs or give security therefore, I state that because of my poverty I am unable to pay the costs of
    said proceedings or to give security therefore and that I am entitled to redress.

    I further declare under penalty ofi perjury that the responses which I have made to the questions and instructions below are
    true, correct and complete.

    1. Are you presently employed? ❑Yes
       a. if the answer is yes, state the amount of your salary or wages per month, and give the name and address of your
            employer. ~ iP°~ ~ R~af ~~ 4'~fY~P M t~,~ t~~'r~i~~- S"S


       b. If the answer is no, state the date of last employment and the amount of the salary and wages per month which
           you received.
2. Have you received, within the past twelve months, any money from any of the following sources?
       a. Business, profession or form ofself-employment?               Yes    ~No
       b. Rent payments, interest or dividends?                       ❑Yes      ~No
       c. Pensions, annuities or life insurance payments?             DYes ~No
                                                                           l
       d. Gifts or inheritances?                                      ❑Yes ~o
       e. Any other income (other than listed above)?                 ❑Yes ~No
      f. Loans?                                                       ❑Yes ~No
      ifthe answer to any ofthe above is yes, describe such source of money and state the amount received from each
      source during the past twelve(12) months:




                            REQUEST TOPROCEED 1N FORMA PAUPERIS WITH DECLARATION IN SUPPORT
CV-60(04/06)                                                                                                            Page 1 oft
       Case 2:19-cv-08863-PA-JDE Document 2 Filed 10/15/19 Page 2 of 2 Page ID #:16



   3. Do you own any cash, or do you       v money in a checking or savings account? (Include any funds nl prison
      accounts, if applicable.) ❑Yes

       Ifthe answer is yes, identify each account and separately state the amount of money held in each account for each of
       the six (6) months prior to the date ofthis declaration.


  4. Do you own any real estate, stocks, bonds, n es, toinobiles, or other valuable property (excluding ordinary
     household furnishings and clothing)? ❑YesQ ~"~

      Ifthe answer is yes, describe the property and state its approximate value:        ~lf~~ `~. ~ ~~1~'~.f°)°e~



  5. In what year did you last file an Income Tax return?                              / V J~{~
      Approximately how much income did your last tax return reflect?

  6. List the persons who are dependent upon your for support, state your relationship to those persons, and indicate how
      much you contribute toward their support:
                                                                    8a~ ~ ~i


 I understand that a false statement or answer to any question in this declaration will subject me to penalties for perjury. I
 further understand that perjury is punishable by a term of imprisonment of up to five(5)years and/or a fine of$250,000
(18 U.S.C. Sections 1621, 3571).


                          State                                                County (or Ciry)


 I,       ~1~-~- ~~I'j l,'~~                                                ,declare under penalty of perjury that the
 foregoing is tnie and correct.




                 Date                                                      Plaintiff/Petitioner(Signature)




                         REQUEST TO PROCEED IN FORD'IA PAUPERIS WITH DECLARATION IN SUPPORT
CV-60(04/06)                                                                                                         Page 2 of2
